     Case 1:20-cv-01517-AWI-JLT Document 11 Filed 02/23/21 Page 1 of 2


 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
 5                                EASTERN DISTRICT OF CALIFORNIA

 6

 7    MICHAEL FRIES,                                     Case No. 1:20-cv-01517-AWI-JLT (HC)
 8                       Petitioner,                     ORDER DENYING PETITIONER’S MOTION
                                                         FOR RECONSIDERATION
 9            v.
                                                         (Doc. No. 10)
10    SUPERIOR COURT OF KERN
      COUNTY, et al.,
11
                         Respondents.
12

13          Petitioner Michael Fries is a state prisoner proceeding in propria persona with a petition
14   for writ of habeas corpus pursuant to 28 U.S.C. § 2254. Doc. No. 1. On November 5, 2020, the
15   magistrate judge assigned to the case issued Findings and Recommendation to dismiss the
16   petition. Doc. No. 5. On November 12, 2020 and December 9, 2020, Petitioner filed objections
17   to the Findings and Recommendation. Doc. Nos. 6, 7. The Court adopted the Findings and
18   Recommendation on January 11, 2021. Doc. No. 8. Pending before the Court is Petitioner’s
19   motion for reconsideration, filed on January 28, 2021. Doc. No. 10.
20          Federal Rule of Civil Procedure 60(b) governs the reconsideration of final orders of the

21   district court. Rule 60(b) permits a district court to relieve a party from a final order or judgment

22   on grounds of: “(1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered

23   evidence . . . ; (3) fraud . . . , misrepresentation, or misconduct by an opposing party; (4) the

24   judgment is void; (5) the judgment has been satisfied, released, or discharged . . . ; or (6) any

25   other reason that justifies relief.” Fed. R. Civ. P. 60(b). A motion under Rule 60(b) must be

26   made within a reasonable time, in any event “no more than a year after the entry of the judgment

27   or order or the date of the proceeding.” Fed. R. Civ. P. 60(c)(1). Moreover, when filing a motion

28   for reconsideration, Eastern District of California Local Rule 230(j) requires a party to show the
                                                         1
     Case 1:20-cv-01517-AWI-JLT Document 11 Filed 02/23/21 Page 2 of 2


 1   “new or different facts or circumstances [] claimed to exist which did not exist or were not shown
 2   upon such prior motion, or what other grounds exist for the motion.” Motions to reconsider are
 3   committed to the discretion of the trial court. Am. Ironworkers & Erectors, Inc. v. N.A. Constr.
 4   Corp., 248 F.3d 892, 899 (9th Cir. 2001).

 5          The Court dismissed Petitioner’s petition for mandamus relief because it lacked

 6   jurisdiction to compel a state official to take or refrain from taking some action. See Doc. No. 5

 7   at 3–4. In his reconsideration motion, Petitioner asserts only that “[t]he issue is not one of

 8   detention but of conditions of confinement” and that he has a right to file a petition for writ of

 9   mandate in state court. Doc. No. 10 at 1. With nothing more, Petitioner fails to meet any of the

10   grounds for granting a motion for reconsideration under Rule 60(b). Petitioner also has not met

11   the requirement under Local Rule 230(j) to show “new or different facts or circumstances []

12   claimed to exist which did not exist or were not shown upon such prior motion, or what other

13   grounds exist for the motion.” In sum, the Court will deny Petitioner’s motion.

14
                                                   ORDER
15
            Accordingly, IT IS HEREBY ORDERED that Petitioner’s motion for reconsideration
16
     (Doc. No. 10) is DENIED.
17

18
     IT IS SO ORDERED.
19

20   Dated: February 23, 2021
                                                  SENIOR DISTRICT JUDGE
21

22

23

24

25

26
27

28
                                                        2
